 

 

Exhibit 10.8

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SUPERIOR ESSEX INC.

AMENDED AND RESTATED EXECUTIVE BONUS PLAN

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

ARTICLE 1

 

ESTABLISHMENT OF PLAN

 

1

1.1

 

Background

 

1

1.2

 

Purpose

 

1

1.3

 

Effective Date

 

1

ARTICLE 2

 

DEFINITIONS

 

2

2.1

 

Definitions

 

2

ARTICLE 3

 

ADMINISTRATION

 

4

3.1

 

Committee

 

4

3.2

 

Authority of Committee

 

4

3.3

 

Decisions Binding

 

5

ARTICLE 4

 

ELIGIBILITY

 

5

4.1

 

Designation of Participants

 

5

4.2

 

Partial Year Participation

 

5

4.3

 

Demotions

 

5

ARTICLE 5

 

OPERATION OF THE PLAN

 

6

5.1

 

Plan Structure

 

6

5.2

 

Establishment of Target Bonuses

 

6

5.3

 

Other Corporate Financial Objectives

 

6

5.4

 

Business Unit Financial Objectives

 

6

5.5

 

Threshold Performance Goal and Individual Award Limits

 

7

5.6

 

Adjustment to Financial Objectives

 

7

5.7

 

Payout Form and Timing

 

8

5.8

 

Terminations of Employment

 

8

5.9

 

Recoupment Policy

 

8

ARTICLE 6

 

AMENDMENT, MODIFICATION AND TERMINATION

 

9

6.1

 

Amendment, Modification and Termination

 

9

6.2

 

Termination After or During Plan Year

 

9

ARTICLE 7

 

GENERAL PROVISIONS

 

9

7.1

 

No Right to Participate

 

9

7.2

 

No Right to Employment

 

9

7.3

 

Withholding

 

9

7.4

 

Funding

 

9

7.5

 

Expenses

 

10

7.6

 

Titles and Headings

 

10

7.7

 

Gender and Number

 

10

7.8

 

Governing Law

 

10

7.9

 

Omnibus Plan Controls

 

10

 

 

 

i

--------------------------------------------------------------------------------


 

 

SUPERIOR ESSEX INC.

AMENDED AND RESTATED EXECUTIVE BONUS PLAN

 

ARTICLE 1

ESTABLISHMENT OF PLAN

 

                1.1           BACKGROUND.  This Amended and Restated Executive
Bonus Plan (the “Executive Bonus Plan” or the “Plan”) is a subplan of the
Superior Essex Inc. Amended and Restated 2005 Incentive Plan (“Omnibus Plan”),
consisting of a program for the grant of annual Performance-Based Cash Awards
under Article 9 of the Omnibus Plan.  This Plan has been established and
approved, and will be administered by, the Committee pursuant to the terms of
the Omnibus Plan, including without limitation, Article 14 thereof.  It is
intended that the Performance Bonuses earned under this Plan shall be Qualified
Performance-Based Cash Awards with respect to Participants who are Covered
Employees, with the intent that the Performance Bonuses will be fully deductible
by the Company without regard to the limitations of Code Section 162(m).  The
applicable Award limits of Section 5.4 of the Omnibus Plan shall apply with
respect to this Plan.  As of the Effective Date, Section 5.4 of the Omnibus Plan
provides that the aggregate dollar value of any Performance-Based Cash Award or
other cash-based award that may be paid to any one Participant during any one
calendar year under the Omnibus Plan is $3,000,000.

 

                1.2.          PURPOSE.  The purpose of this Plan is to provide
for the payment of a cash bonus to eligible executives of the Company, the
payment of which will be based on the achievement of Performance Objectives
during a Plan Year.  Business Unit and Corporate Financial Objectives are
designed to focus on overall Corporate or Business Unit financial results that
drive shareholder value.  Unless otherwise specified by the Committee, the
Performance Objectives include Corporate Financial Objectives, Business Unit
Financial Objectives (for Business Unit executives) and the Threshold Earnings
Performance.

 

                1.3.          EFFECTIVE DATE.  This Plan was originally adopted
in principle by the Committee on February 23, 2005, subject to approval as to
form by the Chair of the Committee and to approval by the stockholders of the
Omnibus Plan.  This Plan became effective on May 3, 2005, the date the Omnibus
Plan was approved by the Company’s stockholders (the “Effective Date”).  This
Plan was amended and restated by the Committee on March 29, 2006, to be
effective as of the beginning of Plan Year 2006, on February 15, 2007 to be
effective as of the beginning of Plan Year 2007, and on March 19, 2008 to be
effective as of the beginning of Plan Year 2008.

 

 

 

1

--------------------------------------------------------------------------------


 

 

ARTICLE 2

DEFINITIONS

 

                2.1.          DEFINITIONS.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Omnibus Plan.  In addition, the following terms shall have the following
meanings for purposes of this Plan, unless the context in which they are used
clearly indicates that some other meaning is intended.

 

Adjusted Business Unit Operating Income.  A non-GAAP financial measure for a
Business Unit for a given year, which is Adjusted EBITDA of such Business Unit
as reflected in the Company’s year-end earnings release, decreased by
depreciation and amortization.  Adjusted Business Unit Operating Income does not
reflect the internal allocation of management fees among the consolidated group.

 

Adjusted EBITDA.  A non-GAAP financial measure for the Company or a Business
Unit for a given year, as reflected in the Company’s year-end earnings release,
or if Adjusted EBITDA is no longer reported, EBITDA.  Adjusted EBITDA is
generally operating income, increased by other income (exclusive of interest
income) and reduced by other expense and further adjusted as follows, without
duplication and only to the extent such item is included as a component of
operating income:

 

(1)          increased by depreciation and amortization,

(2)          increased or reduced to eliminate the effects of extraordinary
items, within the meaning of GAAP,

(3)          increased or reduced to eliminate the effects of accounting changes
implemented during the Plan Year,

(4)          increased or reduced to eliminate the impact of discontinued
operations,

(5)          increased or reduced by other charges that are considered to be
non-recurring or special items, and

(6)          increased or reduced by non-cash gains, losses, income or expenses,
such as non-cash compensation expense.

 

Adjusted EPS.  A non-GAAP financial measure for the Company for a given year, as
reflected in the Company’s year-end earnings release, or if Adjusted EPS is no
longer reported, EPS.  Adjusted EPS is generally earnings per diluted share of
the Company excluding the after-tax impact of special items detailed in the
earnings release, without duplication.  Notwithstanding the foregoing, in the
event the Company shall issue new shares during a Plan Year, all newly issued
shares in such Plan Year shall be disregarded in calculating Adjusted EPS for
that Plan Year for purposes of this Plan; provided, however, that the Committee
may choose not to disregard some or all of such newly issued shares in the
calculation of Adjusted EPS if the effect of including such newly issued shares
would be to

 

 

2

--------------------------------------------------------------------------------


 

 

decrease the amount of Performance Bonuses that otherwise would be payable under
this Plan for such Plan Year.

 

Business Unit.  The principal business segments of the Company during any Plan
Year.  Unless otherwise specified by the Committee, the Business Units are
(i) Communications, (ii) Essex North America, (iii) Essex Asia Pacific, and
(iv) Essex Europe.

 

Business Unit Financial Objectives.  The Business Unit Financial Objectives
established by the Committee for a Plan Year, as provided in Article 5.

 

Consolidated Adjusted EBITDA.  For any Plan Year, Adjusted EBITDA for the
Company as a whole.

 

Consolidated EBITDA.  The Company’s consolidated earnings before interest,
taxes, depreciation and amortization for a given year, as reflected in the
Company’s year-end earnings release.

 

Corporate Financial Objectives.  The Corporate Financial Objectives established
by the Committee for a Plan Year, as provided in Article 5.

 

EPS.  Earnings per share of the Company, as reflected in the Company’s year-end
earnings release.

 

Executive Bonus Plan or Plan.  The Superior Essex Inc. Amended and Restated
Executive Bonus Plan as set forth in this document together with any subsequent
amendments hereto.

 

GAAP.  Generally accepted accounting principles for U.S. companies.

 

Individual Award Limit.  Has the meaning described in Section 5.2.

 

Performance Bonus.  The bonus payable to a Participant under this Plan
calculated by reference to the achievement of applicable Performance Objectives,
as determined in accordance with Article 5.

 

Performance Objectives.  Collectively with respect to a Participant, the
Threshold Earnings Performance and any other Corporate Financial Objectives and
Business Unit Financial Objectives (if applicable to the Participant), as
provided in Article 5.

 

Plan Year.  January 1 to December 31 of each year.

 

Schedule.  Means a document setting forth Corporate Financial Objectives and/or
Business Unit Financial Objectives relevant to a Participant or Group of

 

 

3

--------------------------------------------------------------------------------


 

 

Participants, and the relative weightings of such measures and such other
information as the Committee determines is appropriate.

 

Target Bonus.  Has the meaning described in Section 5.4.

 

Threshold Earnings Performance.  Has the meaning given such term in Section 5.2.

 

Triggering Acquisition.  An acquisition (or combination of acquisitions) in
which the acquired entity’s EBITDA (on a proforma basis) for the four quarters
completed immediately prior to consummation of the acquisition is equal to one
percent (1%) or more of the Adjusted EBITDA for the Company (on a consolidated
basis) for the same period.

 

Triggering Disposition.  The disposition of businesses, product lines or
interests that, individually or in the aggregate, represent one percent (1%) or
more of the Company’s target Adjusted EBITDA (on a consolidated basis) for the
four fiscal quarters completed immediately prior to the consummation of the
disposition.

 

ARTICLE 3

ADMINISTRATION

 

                3.1.          COMMITTEE.  This Plan shall be administered by the
Committee.

 

                3.2.          AUTHORITY OF COMMITTEE.  Without limiting its
authority under Article 4 of the Omnibus Plan, the Committee has the exclusive
power, authority and discretion to:

 

(a)  Designate Participants for each Plan Year;

 

(b)  Establish and review Performance Objectives and weightings for different
Performance Objectives for each Plan Year;

 

(c)  Establish Target Bonuses for Participants for each Plan Year;

 

(d)  Determine whether and to what extent Performance Objectives were achieved
for each Plan Year;

 

(e)  Increase (subject to the Individual Award Limit) or decrease the
Performance Bonus otherwise payable to any Participant resulting from the
achievement of financial Performance Objectives in any Plan Year, based on such
subjective factors as the Committee shall deem relevant, in accordance with the
parameters, if any, set forth in the relevant Schedule (for example, a Schedule
permits such reduction by up to X%);

 

 

4

--------------------------------------------------------------------------------


 

 

(f)  Increase the Performance Objectives or decrease the Performance Bonus
otherwise payable to any Participant resulting from the achievement of financial
Performance Objectives in any Plan Year, if the Committee determines that the
Performance Objectives would result in payouts that would be disproportionate to
the Company’s performance or other extraordinary circumstances merit a reduction
in the amounts earned;

 

(g)  Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer this Plan;

 

(h)  Make all other decisions and determinations that may be required under this
Plan or as the Committee deems necessary or advisable to administer this Plan;
and

 

(i)  Amend this Plan as provided herein.

 

                3.3.          DECISIONS BINDING.  The Committee’s interpretation
of this Plan and all decisions and determinations by the Committee with respect
to this Plan are final, binding, and conclusive on all parties.

 

ARTICLE 4

ELIGIBILITY

 

                4.1.          DESIGNATION OF PARTICIPANTS.  Exhibit A hereto
lists the Executives who are designated as Participants in this Plan.  The
Committee, in its discretion, may determine whether other positions may qualify
for participation in all or any portion of this Plan for any subsequent Plan
Year or change Target Bonuses of existing Participants, subject to the terms of
any Employment Agreement with the Participant.  Before March 31 of each Plan
Year, the Committee shall approve and substitute a new Exhibit A indicating the
Participants and their Target Bonuses for that Plan Year.  The Committee will
notify or cause Participants to be notified of their eligibility to participate,
and the terms thereof, in writing.

 

                4.2.          PARTIAL YEAR PARTICIPATION.  If a Participant
begins employment or is promoted to an eligible position after the beginning of
a Plan Year, the Committee, in its discretion, may determine whether such
employee may participate in this Plan and if so, the terms of such
participation, which will be pro rated based on the number of days such person
participated in this Plan during the Plan Year, unless the Committee determines
otherwise.  If a Participant takes a leave of absence during the Plan Year for
any reason the Participant will receive a pro rata share of a Performance Bonus,
if any, for such Plan Year, unless the Committee decides otherwise.

 

                4.3.          DEMOTIONS.  If a Participant is demoted during the
Plan Year, the Committee will determine whether Plan participation ends at that
time, or is continued, perhaps at a reduced level.  If participation ends, any
Performance Bonus earned during the time of participation will be prorated for
the Plan Year.

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

ARTICLE 5

OPERATION OF THE PLAN

 

                5.1.          PLAN STRUCTURE.  Each Participant shall be
eligible to receive a Performance Bonus for the Plan Year if the Company meets
or exceeds certain Performance Objectives set by the Committee.  It is
anticipated that the Committee shall establish or approve Performance Objectives
and their respective weightings, and Target Bonuses as provided in Sections 5.4,
5.5 and 5.6.  In establishing Performance Objectives, the Committee may take
into account such factors as it deems appropriate, including, without
limitation, prior year results, planned business results, anticipated business
trends, performance relative to peer companies and macroeconomic conditions. 
Those Performance Objectives shall provide the framework for the Committee in
determining the appropriate amount of incentive awards to payout in each Plan
Year.  However, this Plan is designed to provide the Committee discretion to
make pay-outs that differ from those that would result from the application of
the Sections 5.4, 5.5 and 5.6, if circumstances warrant, so long as, at a
minimum, the requirements of Section 5.2 are met.  Such circumstances could
include, for example and without limitation, events that are not anticipated at
the time the Performance Objectives are established or extenuating circumstances
or extraordinary performance that is not recognized through the Performance
Objectives.

 

                5.2.          ESTABLISHMENT OF TARGET BONUSES.  The Committee
plans to establish Performance Objectives (in addition to the Threshold Earnings
Performance) and Target Bonuses (other than the Individual Award Limit) for each
Plan Year, by approving in writing the percentage of each Participant’s base
salary that will be awarded to the Participant for that Plan Year if the
Threshold Performance Goal is achieved and if the other established Performance
Objectives are achieved at the target level (the “Target Bonus”).  Each
Participant’s Target Bonus percentage will be communicated in writing to the
Participant unless such target is specified in his or her Employment Agreement
with the Company.  The actual Performance Bonus to a Participant may be greater
or less than his or her Target Bonus, depending on the level of achievement of
Performance Objectives, as provided in the relevant Schedule, and depending on
whether the Committee exercises its discretion to increase or reduce a resulting
Performance Bonus as provided herein or in the relevant Schedule.

 

5.3.          CORPORATE FINANCIAL OBJECTIVES.  Before March 31 of each Plan
Year, it is anticipated that the Committee will approve Corporate Financial
Objectives for each Plan Year for corporate-level Participants in addition to
Threshold Earnings Performance, and shall set forth such Corporate Financial
Objectives in one or more Schedules.  The Schedule shall provide the formula
that the Committee will use as a guide for determining a Participant’s
Performance Bonus.

 

                5.4.          BUSINESS UNIT FINANCIAL OBJECTIVES.  Before
March 31 of each Plan Year, it is anticipated that the Committee will approve
Corporate Financial Objectives in addition to Threshold Earnings Performance
and/or Business Unit Financial

 

6

--------------------------------------------------------------------------------


 

Objectives for the Plan Year for Business Unit Participants, and shall set forth
such Corporate Financial Objectives and Business Unit Financial Objectives in
one or more Schedules.  The Schedule shall provide the formula that the
Committee will use as a guide in exercising its negative discretion for
determining a Business Unit Participant’s Performance Bonus.

 

5.5           THRESHOLD PERFORMANCE GOAL AND INDIVIDUAL AWARD LIMITS.  Pursuant
to Article 14 of the Omnibus Plan, by adopting this amended and restated
Executive Bonus Plan on March 19, 2008 to be effective as of the beginning of
Plan Year 2008, the Committee has established for each Plan Year beginning with
Plan Year 2008 a threshold performance goal under the Plan based on “earnings,”
which is one of the Qualified Business Criteria approved by the shareholders
under Section 14.2 of the Omnibus Plan.  Specifically, the threshold performance
goal under the Plan for each such Plan Year is that the Company achieve positive
Consolidated EBITDA for such fiscal year (the “Threshold Earnings
Performance”).  Subject to Section 14.3 of the Omnibus Plan in the case of the
death or Disability of a Participant or the occurrence of a Change in Control,
no incentive awards shall be payable under the Plan for any Plan Year unless the
Threshold Earnings Performance has been achieved.

 

In any Plan Year in which the Threshold Earnings Performance is achieved, the
Performance Bonus payable to each Participant under the Plan for such Plan Year
shall be the lesser of (i) $3,000,000, (ii) 2.0% of Consolidated EBITDA for the
Chief Executive Officer, or (iii) 1.0% of Consolidated EBITDA for other
Participants (the “Individual Award Limit”), subject in each case to the
Committee’s discretion to award any Participant less than such amount based on
the level of actual performance compared to Corporate Financial Objectives
and/or Business Unit Financial Objectives and such other Performance Objectives
or any other criteria determined by the Committee.  As described herein, it is
anticipated that the Committee will exercise such negative discretion such that
the Performance Bonus paid to a Participant for a Plan Year would represent the
amount that would be payable pursuant to the applicable Corporate Financial
Objectives and/or Business Unit Financial Objectives.

 

In no event shall the sum of the Individual Award Limits for all Participants in
a given Plan Year exceed 10% of Consolidated EBITDA for such Plan Year.

 

                5.6.          ADJUSTMENT TO FINANCIAL OBJECTIVES.  If prior to
the end of a Plan Year the Company engages in a Triggering Disposition or a
Triggering Acquisition, in each case a “Re-Set Event,” the Corporate Financial
Objectives (other than Threshold Earnings Performance) and Business Unit
Financial Objectives for the Plan Year may be adjusted, effective as of the date
of the Re-Set Event, (x) to reflect any Triggering Disposition by eliminating
from the original Corporate and/or Business Unit Financial Objectives, as
applicable, the plan business results relating to the disposed business for the
remainder of the Plan Year, and (y) to reflect any Triggering Acquisition, by
establishing supplemental Corporate Financial Objectives and/or Business Unit
Financial Objectives, as the Committee deems appropriate, with respect to the
acquired business,

 

7

--------------------------------------------------------------------------------


 

 

which may be zero.  Notwithstanding the foregoing, the Committee may choose not
to make one or more such adjustments.  Nothing in this Section 5.7 will be
construed to authorize the Committee to take actions under this Section 5.7 that
would preclude the Performance Bonuses from qualifying for the
Section 162(m) Exemption (as defined in the Omnibus Plan).

 

                5.7.          PAYOUT FORM AND TIMING.  Performance Bonuses will
be paid within thirty (30) days after the Committee determines whether and to
what extent Performance Objectives were achieved, but no later than March 15
next following the end of the Plan Year for which the Performance Bonuses, if
any, were earned.

 

                5.8.          TERMINATION OF EMPLOYMENT.  In the event of the
termination of a Participant’s employment prior to the end of the Plan Year by
reason of the Participant’s death, Disability, Retirement, termination by the
Company without Cause, or resignation by the Participant for Good Reason, the
Participant will be paid a Performance Bonus equal to the pro rata portion
(based on the number of day worked during the Plan Year) of the Performance
Bonus, if any, that would otherwise be payable if the Participant had continued
employment through the end of the Plan Year, based on actual performance.  For
example, no Performance Bonus shall be paid if the Threshold Earnings
Performance is not achieved.  If the Threshold Earnings Performance is achieved,
then his or her Performance Bonus shall be based on the applicable performance
matrix.  Any such Performance Bonus shall be paid at the normal time for payment
of Performance Bonuses hereunder.  Any amounts paid on behalf of a deceased
Participant will be paid to the Participant’s Beneficiary.  For terminations
after the end of the Plan Year, but before payout from this Plan, payout will be
made as though the termination had not occurred.

 

                5.9.          RECOUPMENT POLICY.  Performance Bonuses earned
hereunder by executive officers with respect to Plan Years 2008 or later are
subject to recoupment pursuant to the terms of that certain Incentive
Compensation Recoupment Policy adopted by the Committee on March 6, 2008, or any
replacement policy or policies adopted by the Board or the Committee setting
forth standards for seeking the return (recoupment) from executive officers of
incentive payments if such payments were inflated due to financial results that
are later restated; provided that any such replacement policy that would have a
material adverse affect on a Participant shall only be effective prospectively.

 

 

8

--------------------------------------------------------------------------------


 

 

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

 

                6.1.          AMENDMENT, MODIFICATION AND TERMINATION.  The
Committee may, at any time and from time to time, amend, modify or terminate
this Plan.  The Committee may condition any amendment or modification on the
approval of shareholders of the Company if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations, including without limitation Code Section 162(m).

 

                6.2.          TERMINATION AFTER OR DURING PLAN YEAR. 
Termination of this Plan after a Plan Year but before Performance Bonuses are
paid for that Plan Year will not reduce Participants’ rights to receive
Performance Bonuses for the Plan Year.  Termination or amendment of this Plan
during a Plan Year may be retroactive to the beginning of the Plan Year, at the
discretion of the Committee.  If a Change in Control occurs, no amendment or
termination may adversely affect amounts payable to a Participant without the
consent of the Participant.

 

ARTICLE 7

GENERAL PROVISIONS

 

                7.1.          NO RIGHT TO PARTICIPATE.  No officer or employee
shall have any right to be selected to participate in this Plan.

 

                7.2.          NO RIGHT TO EMPLOYMENT.  Nothing in this Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary.

 

                7.3.          WITHHOLDING.  The Company or any Subsidiary shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Company, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of this Plan.

 

                7.4.          FUNDING.  Benefits payable under this Plan to a
Participant or to a Beneficiary will be paid by the Company from its general
assets.  The Company is not required to segregate on its books or otherwise
establish any funding procedure for any amount to be used for the payment of
benefits under this Plan.  The Company may, however, in its sole discretion, set
funds aside in investments to meet its anticipated obligations under this Plan. 
Any such action or set-aside may not be deemed to create a trust of any kind
between the Company and any Participant or beneficiary or to constitute the
funding of any Plan benefits.  Consequently, any person entitled to a payment
under this Plan will have no rights greater than the rights of any other
unsecured creditor of the Company.

 

9

--------------------------------------------------------------------------------


 

 

                7.5.          EXPENSES.  The expenses of administering this Plan
shall be borne by the Company and its Subsidiaries.

 

                7.6.          TITLES AND HEADINGS.  The titles and headings of
the Sections in this Plan are for convenience of reference only, and in the
event of any conflict, the text of this Plan, rather than such titles or
headings, shall control.

 

                7.7.  GENDER AND NUMBER.  Except where otherwise indicated by
the context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

 

                7.8.          GOVERNING LAW.  To the extent not governed by
federal law, this Plan shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

                7.9           OMNIBUS PLAN CONTROLS.  This Plan is adopted
pursuant to and shall be governed by and construed in accordance with the
Omnibus Plan.  In the event of any actual or alleged conflict between the
provisions of the Omnibus Plan and the provisions of this Plan, the provisions
of the Omnibus Plan shall be controlling and determinative.

 

                The foregoing is hereby acknowledged as being the Superior Essex
Inc. Amended and Restated Executive Bonus Plan as adopted by the Committee on
March 19, 2008, to be effective as of January 1, 2008.

 

 

SUPERIOR ESSEX INC.

 

 

 

 

 

/s/ Barbara L. Blackford

 

Barbara L. Blackford

 

Executive Vice President,

 

General Counsel and Corporate Secretary

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

PARTICIPANTS AND TARGET BONUS PERCENTAGES EFFECTIVE JANUARY 1, 2008

UNDER THE AMENDED AND RESTATED EXECUTIVE BONUS PLAN

 

Name

 

% of Base Salary Payable at
Target Achievement of
Performance Objectives*

 

 

 

Corporate

 

 

 

 

 

Stephen M. Carter, CEO

 

100%

 

 

 

David S. Aldridge, CFO

 

70%

 

 

 

Barbara L. Blackford, EVP,
General Counsel and Secretary

 

60%

 

 

 

Other Participants

 

 

 

 

 

Business Units

 

 

 

 

 

Justin F. Deedy, Jr., EVP and
President, Communications Group

 

60%

 

 

 

H. Patrick Jack, EVP and President,
Essex Asia Pacific

 

60%

 

 

 

J. David Reed, EVP and
President, Essex North America

 

60%

 

 

 

Other Participants

 

 

--------------------------------------------------------------------------------

*Subject to the achievement of Threshold Earnings Performance

 

 

A-1

--------------------------------------------------------------------------------